DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 2019/0076739) in view of Li (US 2019/0118078).
As to Claim 10, Ge discloses An apparatus for generating mark information in a virtual environment, comprising: 
processing circuitry (para.0045, 0047) configured to control display of a target-perspective picture showing the virtual environment including a virtual character from a perspective (figs.2-3- para.0022, 0029, 0033-virtual character A), a sight bead (fig.2-para.0029-signal aiming crosshair) and a mark control interface (fig.2-para.0033-viewing angle joystick for controlling the position of crosshair; UI control) being displayed in the target-perspective picture (fig.2); 
receive a first-perspective switching operation (para.0029, 0033-0034- position of the crosshair is controlled by the player via the viewing angle joystick and is used for aiming the virtual target in the game scene)
change an observation direction of the target-perspective picture (figs.2-3- para.0029, 0033-0034- position of the crosshair is controlled by the player via the viewing angle joystick and is used for aiming the virtual target in the game scene) and an aiming position of the sight bead according to the first-perspective switching operation (para.0029, 0033-the position in the game scene aimed by the crosshair is adjusted by a viewing angle joystick… When the player finds an enemy D (i.e., the virtual target D) in the field of view, the crosshair may be moved to a character mode) of the enemy D, so that the enemy I), the crosshair and the virtual character A are positioned in a straight line on the game interface, to finish aiming, and determine the direction information according to the connection line between the virtual character A and the crosshair); 
receive a mark operation triggered on the mark control interface (para.0029, 0033; when the virtual character A finds an enemy in the game scene, the crosshair is firstly moved to align with the 
generate, according to the mark operation, mark information on a virtual object to which the aiming position points (para.0029, 0033-0034; the position information of the virtual character A and the direction information of the crosshair is sent by triggering a User Interface (UI) control. A graphical positioning mark is generated on the graphical user interface of a receiving terminal according to the received interaction information).
	Ge discloses where a developer or player may select the detained display manner according to game contents, where the virtual character may be displayed in a first person perspective or a third person perspective (para.0022). However, Ge does not expressly disclose receive a first-perspective switching operation.
Li discloses receive a first-perspective switching operation (para.0021-0022, 0025, 0042-0045, 0051, 0054-0055, 0057-0058, 0060, 0074-0075; perspective control is provided and third touch operation on the perspective control is detected, the presentation view of the game scene is adjusted according the third touch operation, where the perspective control may be virtual joystick, a direction control virtual button or the like and the presentation view may be displayed in a first person perspective or third person perspective).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ge by providing a perspective control as disclosed by Li, the motivation being to allow the user to freely observe the surrounding environment while controlling the virtual character, thereby effectively improving user experience (para.0075-Li).

As to Claim 15, Ge in view of Li disclose wherein the processing circuitry is further configured to: receive a second-perspective switching operation; aim the sight bead at existing mark information 

As to Claims 1, 7 are a method claims drawn to the apparatus of Claims 10, 15 and are rejected for the same reasons as set forth above.

As to Claim 8, Ge in view of Li, disclose wherein the method further comprises: adjusting the aiming position aimed at by the sight bead according to the second-perspective switching operation (Ge- para.0029, 0033-0034- position of the crosshair is controlled by the player via the viewing angle joystick and is used for aiming the virtual target in the game scene; Li- para.0021-0022, 0025, 0042-0045, 0051, 0054-0055, 0057-0058, 0060, 0074-0075-perspective control ); and calculating a first distance between the adjusted aiming position and a marked position corresponding to the existing mark information (Ge- para.0029-The enemy orientation mark is, for example, a segment with the position of the virtual character A as an end point, and passing through the crosshair and/or the enemy D, and a length of the segment is the sight distance of the virtual character A; para.0034). 
Ge in view of Li do not expressly disclose superimposing and displaying the cancel control interface comprises: superimposing and displaying the cancel control interface on the target-perspective 
However, Ge in view of Li disclose superimposing and displaying the cancel control interface comprises: superimposing and displaying the cancel control interface on the target-perspective picture (Ge-para.0036-cancel control may be provided for cancelling graphical positioning mark), determination that the first distance is less than a first distance threshold (Ge-para.0025- the direction indicator may be set in the position with a distance from the position indicator being less than a preset threshold) and the sight bead is aimed at the existing mark information (Ge-para.0029, 0033, 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device disclosed by Ge in view Li, by providing the cancel control (as disclosed by Ge) in response to direction indicator (which may be displayed in position with a distance from the position indicator being less than a preset threshold), since doing so would not have modified the operation of the device, thus yielding predictable results. The motivation being to enable a user to cancel useless and/or wrong marks (i.e. unintended or wrong target) (para.0036-Ge). 

As to Claim 9, Ge in view of Li disclose wherein, in response to a determination that the virtual character has a teammate, the existing mark information comprises mark information marked by the virtual character or mark information marked by the teammate (Ge-para.0034, 0036).

	As to Claim 16 has limitations similar to those of Claim 10 and are met by the references a set forth above.



Claims 2-6, 11-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 2019/0076739) in view of Li (US 2019/0118078), further in view of Matsui et al. (US 2014/0066195).
As to Claim 11, Ge in view of Li disclose wherein the mark control interface is a joystick control interface (Ge-para.0029, 0032-0033- viewing angle joystick includes orientation adjusting buttons), and the mark operation comprises a slide operation acting on the joystick control interface (Ge-para.0029, 0032; Li-para.0061-touch sliding operation on joystick); and the processing circuitry is further configured to superimpose and display a roulette option list on the target-perspective picture in response to a determination that the joystick control interface receives the slide operation (Li- fig.3-para.0061, 0086- when presentation view is changed via perspective control (via a third touch which may be a slide touch operation), interaction controls 302 are displayed),
the roulette option list comprising at least two candidate mark types arranged along a roulette edge (Li-fig.3- para.0086- interaction controls 302 may include attack, evasion, and attention control); determine a target mark type from the at least two candidate mark types according to an end position of the slide operation; and generate the mark information corresponding to the target mark type on the virtual object to which the aiming position points.
Ge in view of Li do not expressly disclose, the roulette option list comprising at least two candidate mark types arranged along a roulette edge; determine a target mark type from the at least two candidate mark types according to an end position of the slide operation; and generate the mark information corresponding to the target mark type on the virtual object to which the aiming position points.
	Matsui et al. discloses the roulette option list (fig.4A- virtual controller-para.0047) comprising at least two candidate mark types arranged along a roulette edge (fig.4- tap operating portions T01); determine a target mark type from the at least two candidate mark types according to an end position of the slide operation (fig.4A- para.0048-slide operation SO is slid from an initial position 0 toward any one of the tap operation portions T01, where the tap operating portion TO may be predefined; para.0054, generate the mark information corresponding to the target mark type on the virtual object to which the aiming position points (fig.4A, 5- para.0048, 0054, 0059- where an action may be carried out by an object that appears in the video game based on the selected operating portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date  of the claimed invention to modify the device disclosed by Ge in view of Li, with the teachings of Li, such that the interaction controls (of Li) may be displayed in virtual control arrangement as disclosed by Matsui et al, the motivation being to improve the operability of virtual controller in a portable game machine (para.0008-Matsui).

As to Claim 12, Ge in view of Li, as modified by Matsui et al, disclose wherein the at least two candidate mark types comprise at least two of the following types: a warning mark, a material mark, a go-forward mark, an attack mark, a retreat mark, a defense mark, a caution mark, and a neutral mark (Li- fig.3- para.0086- interaction controls 302 may include attack, evasion, and attention controls).

As to Claim 13, Ge in view Li disclose wherein the mark control interface is a joystick control interface (Ge-para.0029, 0032-0033- viewing angle joystick includes orientation adjusting buttons), and the mark operation comprises a slide operation acting on the joystick control interface (Ge-para.0029, 0032; Li-para.0061-touch sliding operation on joystick); the processing circuitry is further configured to superimpose and display a roulette option list on the target-perspective picture in response to a determination that the joystick control interface receives the slide operation (and the processing circuitry is further configured to superimpose and display a roulette option list on the target-perspective picture in response to a determination that the joystick control interface receives the slide operation (Li- fig.3-para.0061, 0086- when presentation view is changed via perspective control (via a third touch which may 
Ge in view of Li do not expressly disclose, the roulette option list comprising at least two candidate mark types arranged along a roulette edge and a central region; cancel generation of the mark information in response to a determination that an end position of the slide operation is in the central region.
Matsui et al. discloses the roulette option list (fig.4A- virtual controller-para.0047) comprising at least two candidate mark types arranged along a roulette edge (fig.4- tap operating portions T01). Matsui et al. further discloses where a slide operation may be performed on the virtual controller (para. 0048). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date  of the claimed invention to modify the device disclosed by Ge in view of Li, with the teachings of Li, such that the interaction controls (of Li) may be displayed in virtual control arrangement as disclosed by Matsui et al. and the cancel control (of Ge) to be provided at the center of the virtual controller (of Matsui), the motivation being to improve the operability of virtual controller in a portable game machine (para.0008-Matsui).

As to Claim 14, Ge in view of Li, as modified by Matsui et al, disclose wherein the processing circuitry is further configured to: project a ray in a forward direction from the aiming position (Ge-para.0028, 0029- The enemy orientation mark is, for example, a segment with the position of the virtual character A as an end point, and passing through the crosshair and/or the enemy D, and a length of the segment is the sight distance of the virtual character A); determine an intersection position between the ray and a map scene or the virtual object in the virtual environment (Ge-para.0028, 0029- The enemy orientation mark is, for example, a segment with the position of the virtual character A as an end point, and passing through the crosshair and/or the enemy D, and a length of the segment is the sight distance of the virtual character A; para.0034); and generate the mark information corresponding to the target 

	As to Claims 2- 5 are method claims drawn to the apparatus of Claims 11-14 and are rejected for the same reasons as set forth above.

	As to Claim 6, Ge in view of Li, as modified by Matsui et al, disclose wherein the ray is not visible in the virtual environment or the ray is fully or partially visible in the virtual environment (Ge-para.0025, 0034; Li-para.0094).

	As to Claims 17-20 have limitations similar to those of Claims 2-5 and are met by the references as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627